TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00329-CV



                                       Mark Beers , Appellant

                                                   v.

                                      Shannon Beers , Appellee




    FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
         NO. 00-2155-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




                 Appellant Mark Beers has informed this Court that he does not wish to pursue his appeal.

Accordingly, we dismiss this appeal for want of prosecution on our own motion.




                                                Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: October 3, 2002

Do Not Publish